Citation Nr: 0632585	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  02-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing with tinnitus.  

2.  Entitlement to service connection for hepatitis, claimed 
as hepatitis C.  

3.  Entitlement to service connection for a disability 
manifested by insomnia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


REMAND

The veteran had active duty for training from January 31, 
1984 to July 4, 1984.  

In response to the Board's August 2006 notification that the 
member of the Board who conducted the Travel Board hearing at 
the RO in June 2003 was no longer at the Board, the veteran, 
in September 2006, indicated that he wished to be rescheduled 
for another hearing; specifically, a videoconference hearing.  

In light of these circumstances, this case is REMANDED to the 
RO for the following:  

The veteran should be scheduled for a 
videoconference hearing before a member 
of the Board as soon as practicable.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


